Exhibit 10.4

 

EXECUTION VERSION

 

FIRST AMENDMENT TO SHELF NOTE PURCHASE AGREEMENT

 

This First Amendment, dated as of September 28, 2015 (this “First Amendment”),
to the Shelf Agreement (as defined below) is between New Jersey Resources
Corporation, a New Jersey corporation (the “Company”), on one hand, and
Metropolitan Life Insurance Company (“MetLife”) and each of the other
institutions which is a signatory to this First Amendment as a Noteholder
(collectively, the “Noteholders”), on the other hand.

 

RECITALS:

 

A. The Company and MetLife have heretofore entered into that certain Shelf Note
Purchase Agreement, dated as of May 12, 2011 (as supplemented by that certain
First Supplement to Shelf Note Purchase Agreement, dated as of September 17,
2012, the “Shelf Agreement”). The Company has heretofore issued the $25,000,000
1.94% Series 2012A Senior Notes due September 15, 2015 and the $25,000,000 2.51%
Series 2012B Senior Notes due September 15, 2018 pursuant to the Shelf
Agreement.

 

B. The Company, MetLife and the Noteholders now desire to amend the Shelf
Agreement in the respects, but only in the respects, hereinafter set forth.

 

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Shelf Agreement unless herein defined or the context shall
otherwise require.

 

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

 

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company, MetLife and the
Noteholders do hereby agree as follows:

 

SECTION 1. Amendments.

 

1.1. Section 10.3(c) of the Shelf Agreement shall be and is hereby amended and
restated in its entirety to read as follows:

 

(c) Liens (other than any Lien imposed by Section 430 of the Code or Section
4068 of ERISA or any successor thereto) incurred or deposits made in the
ordinary course of business (1) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, (2) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts, and other similar obligations, in each case not incurred or
made in connection with the

 



borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property, or (3) in connection with required margin
collateral account deposits made in the ordinary course in connection with
Hedging Contracts permitted by this Agreement;

 

1.2. Schedule B to the Shelf Agreement shall be and is hereby amended by
amending and restating the following definitions contained therein in their
entireties to read as follows:

 

“Debt” as to any Person at any time, shall mean, without duplication, any and
all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money, (b) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (c) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate or currency exchange rate management
device, (d) any other transaction (including forward sale or purchase
agreements, Capital Leases, Synthetic Leases and conditional sales agreements)
having the commercial effect of a borrowing of money entered into by such Person
to finance its operations or capital requirements (but not including trade
payables and accrued expenses incurred in the ordinary course of business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than 30 days past due), (e) the net indebtedness, obligations
and liabilities of such Person under any Hedging Contract to the extent
constituting “indebtedness,” as determined in accordance with GAAP, adjusted
downward dollar for dollar for any related margin collateral account balances
maintained by such Person, (f) any Guaranty of any Hedging Contract described in
the immediately preceding clause (e), (g) any Guaranty of Debt for borrowed
money, (h) any Hybrid Security described in clause (a) of the definition of
Hybrid Security or (i) the mandatory repayment obligation of the issuer of any
Hybrid Security described in clause (b) of the definition of Hybrid Security.

 

“Priority Debt” shall mean (without duplication) the sum of (a) unsecured Debt
of Restricted Subsidiaries and indebtedness, obligations and liabilities of
Restricted Subsidiaries constituting Debt pursuant to clause (e) of the
definition of Debt in this Agreement other than (1) Debt owed to the Company or
a Wholly-Owned Restricted Subsidiary, (2) Debt outstanding at the time such
Person became a Subsidiary provided that such Debt shall not have been incurred
in contemplation of such Person becoming a Subsidiary and (3) unsecured Debt of
a Guarantor under (i) the Guaranty Agreement and (ii) other Guaranties of Debt
of the Company permitted to exist pursuant to Section 10.1 and (b) Debt of the
Company secured by a Lien and Debt of any of its Restricted Subsidiaries secured
by a Lien, in each case, other than Liens permitted by paragraphs (a) through
(k) of Section 10.3.

 

SECTION 2. Representations and Warranties of the Company.

 

2.1. To induce MetLife and the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to MetLife and the
Noteholders that:

2



(a) this First Amendment has been duly authorized, executed and delivered by it
and this First Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company and each Guarantor enforceable against the
Company and each Guarantor in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws or equitable principles relating to or limiting creditors’ rights
generally;

 

(b) the Shelf Agreement, as amended by this First Amendment, constitutes the
legal, valid and binding obligations, contracts and agreements of the Company
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

 

(c) the execution, delivery and performance by the Company and each Guarantor of
this First Amendment (i) has been duly authorized by all requisite corporate
action and, if required, shareholder action, (ii) does not require the consent
or approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
certificate of incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or (3)
any provision of any material indenture, agreement or other instrument to which
it is a party or by which its properties or assets are or may be bound,
including, without limitation, the Bank Credit Agreement, or (B) result in a
breach or constitute (alone or with due notice or lapse of time or both) a
default under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c);

 

(d) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing; and

 

(e) all the representations and warranties contained in Section 5 of the Shelf
Agreement are true and correct in all material respects with the same force and
effect as if made by the Company on and as of the date hereof.

 

SECTION 3. Conditions to Effectiveness of This First Amendment.

 

3.1. This First Amendment shall not become effective until, and shall become
effective when, each and every one of the following conditions shall have been
satisfied:

 

(a) executed counterparts of this First Amendment, duly executed by the Company,
each Guarantor, MetLife and the Required Holders, shall have been delivered to
Metlife and the Noteholders; and

 

(b) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof.

 

Upon satisfaction of all of the foregoing, this First Amendment shall become
effective.

3



SECTION 4. REAFFIRMATION.

 

4.1. Each Guarantor hereby consents to the terms and conditions of this First
Amendment and hereby ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under the Guaranty Agreement, including,
without limitation, with respect to the Shelf Agreement, as amended by this
First Amendment.

 

SECTION 5. Payment of Noteholders’ Counsel Fees and Expenses.

 

5.1. The Company hereby confirms its obligations under the Shelf Agreement,
whether or not the transactions hereby contemplated are consummated, to pay,
promptly after request by MetLife, all reasonable out-of-pocket costs and
expenses, including attorneys’ fees and expenses, incurred by MetLife or the
Noteholders in connection with this First Amendment or the transactions
contemplated hereby, in enforcing any rights under First Amendment, or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this letter or the transactions contemplated
hereby. The obligations of the Company under this Section 5 shall survive
transfer by any holder of any Note and payment of any Note.

 

SECTION 6. Miscellaneous.

 

6.1. This First Amendment shall be construed in connection with and as part of
the Shelf Agreement, and except as modified and expressly amended by this First
Amendment, all terms, conditions and covenants contained in the Shelf Agreement
and the Notes are hereby ratified and shall be and remain in full force and
effect. The Company acknowledges and agrees that neither MetLife nor any
Noteholder is under any duty or obligation of any kind or nature whatsoever to
grant the Company any additional amendments, waivers or consents of any type,
whether or not under similar circumstances, and no course of dealing or course
of performance shall be deemed to have occurred as a result of this First
Amendment.

 

6.2. Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this First Amendment may refer
to the Shelf Agreement without making specific reference to this First Amendment
but nevertheless all such references shall include this First Amendment unless
the context otherwise requires.

 

6.3. The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

 

6.4. This First Amendment shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

6.5. The execution hereof by you shall constitute a contract between us for the
uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement. Delivery of an executed
counterpart of a signature page to this letter by facsimile or

4



electronic transmission shall be effective as delivery of a manually executed
counterpart of this letter.

 

[Signature Pages Follow]

5



  NEW JERSEY RESOURCES CORPORATION             By: /s/ James Kent     Name:
James Kent     Title: Treasurer             NJR RETAIL HOLDINGS CORPORATION    
        By: /s/ James Kent     Name: James Kent     Title: Treasurer            
NJR HOME SERVICES COMPANY             By: /s/ James Kent     Name: James Kent  
  Title: Treasurer             NJR PLUMBING SERVICES, INC.           By: /s/
James Kent     Name: James Kent     Title: Treasurer             NJR SERVICE
CORPORATION             By: /s/ James Kent     Name: James Kent     Title:
Treasurer             NJR ENERGY SERVICES COMPANY             By: /s/ James Kent
    Name: James Kent     Title: Treasurer  

 



  NJR ENERGY INVESTMENTS CORPORATION             By: /s/ James Kent     Name:
James Kent     Title: Treasurer             NJR CLEAN ENERGY VENTURES
CORPORATION           By: /s/ James Kent     Name: James Kent     Title:
Treasurer             COMMERCIAL REALTY AND RESOURCES CORP.           By: /s/
James Kent     Name: James Kent     Title: Treasurer             NJR INVESTMENT
COMPANY             By: /s/ James Kent     Name: James Kent     Title: Treasurer
            NJR MIDSTREAM HOLDINGS CORPORATION           By: /s/ James Kent    
Name: James Kent     Title: Treasurer          

  NJR ENERGY CORPORATION             By: /s/ James Kent     Name: James Kent    
Title: Treasurer  

2



  NJR STORAGE HOLDINGS COMPANY             By: /s/ James Kent     Name: James
Kent     Title: Treasurer             TWO DOT WIND FARM, LLC             By: NJR
Clean Energy Ventures Corporation II, its Sole Member           By: /s/ James
Kent     Name: James Kent     Title: Treasurer             NJR CLEAN ENERGY
VENTURES II CORPORATION           By: /s/ James Kent     Name: James Kent    
Title: Treasurer             CARROLL AREA WIND FARM, LLC             By: NJR
Clean Energy Ventures II Corporation, its Sole Member           By: /s/ James
Kent     Name: James Kent     Title: Treasurer          

  ALEXANDER WIND FARM, LLC             By: NJR Clean Energy Ventures II
Corporation, its Sole Member           By: /s/ James Kent     Name: James Kent  
  Title: Treasurer  

3



  RINGER HILL WIND, LLC     By: NJR Clean Energy Ventures II Corporation        
  By: /s/ James Kent     Name: James Kent     Title: Treasurer  

4



ACCEPTED AND AGREED TO:           METROPOLITAN LIFE INSURANCE COMPANY          
By: /s/ Nancy Doyle     Name:  Nancy Doyle     Title:  Director        
NOTEHOLDERS:       METLIFE INSURANCE K.K.       By: MetLife Investment Advisors,
LLC     Its Investment Manager         By: /s/ Nancy Doyle     Name: Nancy Doyle
    Title: Director         METLIFE INSURANCE COMPANY USA (f/k/a MetLife
Insurance Company of Connecticut)       By: MetLife Investment Advisors, LLC    
Its Investment Manager         By: /s/ Nancy Doyle     Name:  Nancy Doyle    
Title: Director  

5